Title: To John Adams from United States House of Representatives, 11 August 1790
From: United States House of Representatives
To: Adams, John


				
					Mr. President:
					August 11, 1790
				
				The House of Representatives agree to the amendment of the Senate to the bill, entitled “An act making certain appropriations therein mentioned;”The Speaker having signed several enrolled bills, and an enrolled resolve, I am directed to bring them to the Senate for the signature of the Vice President.
				
					
				
				
			